Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Oneida County [John W. Grow, J.], entered August 16, 2006) to review the determinations of respondent. The determinations found after two tier II hearings that petitioner had violated various inmate rules.
It is hereby ordered that the determinations be and the same hereby are unanimously confirmed without costs and the petition is dismissed. Present—Martoche, J.E, Smith, Lunn, Fahey and Peradotto, JJ.